             Case 1:20-cv-05614 Document 4 Filed 07/20/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


MICHAEL D. COHEN,
                                                         No. 20 Civ. 5614
                      Petitioner,

               v.

WILLIAM BARR, in his official capacity as Attorney
General of the United States, MICHAEL CARVAJAL,
in his official capacity as Director of the Bureau of
Prisons, and JAMES PETRUCCI, in his official
capacity as Warden of the Federal Correctional
Institution, Otisville,

                      Respondents.


                    NOTICE OF PETITIONER’S EMERGENCY MOTION
                      FOR A TEMPORARY RESTRAINING ORDER

       PLEASE TAKE NOTICE that on July 20, 2020, or as soon thereafter as counsel may be

heard, the undersigned attorneys for Petitioner will move before the U.S. District Court for the

Southern District of New York, at the Daniel Patrick Moynihan United States Courthouse 500

Pearl Street, New York, New York, for entry of a Temporary Restraining Order, pursuant to

Federal Rule of Civil Procedure 65.

       PLEASE TAKE FURTHER NOTICE that, in support of their Motion, Petitioners shall

rely on the Verified Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 (ECF No. 1), the

accompanying Memorandum of Law, and the Declarations of Michael D. Cohen, E. Danya Perry,

and Jeffrey K. Levine, and the exhibits thereto.
           Case 1:20-cv-05614 Document 4 Filed 07/20/20 Page 2 of 3




Dated: July 20, 2020                  Respectfully submitted,
       New York, New York

                                      /s/ E. Danya Perry
                                      E. Danya Perry
                                      Samidh Guha
                                      George M. Barchini
                                      PERRY GUHA LLP
                                      35 East 62nd Street
                                      New York, New York 10065
                                      Telephone: (212) 399-8330
                                      Facsimile: (212) 399-8331
                                      Email: dperry@perryguha.com
                                      Email: sguha@perryguha.com
                                      Email: gbarchini@perryguha.com

                                      Vera Eidelman*
                                      Arianna Demas
                                      Brian Hauss
                                      AMERICAN CIVIL LIBERTIES UNION
                                      FOUNDATION
                                      125 Broad Street, 18th Floor
                                      New York, New York 10004
                                      Telephone: (212) 549-2500
                                      Email: veidelman@aclu.org
                                      Email: ademas@aclu.org
                                      Email: bhauss@aclu.org

                                      Attorneys for Petitioner Michael D. Cohen

                                      * Pro hac vice application forthcoming




                                      2
            Case 1:20-cv-05614 Document 4 Filed 07/20/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, E. Danya Perry, certify that on July 20, 2020, I caused the foregoing Notice of

Petitioner’s Emergency Motion for Temporary Restraining Order to be filed with the Clerk of the

Court and served upon counsel via email and the CM/ECF system.



                                               /s/ E. Danya Perry
                                               E. Danya Perry




                                              3
